PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Stern’s opinion of the Appellate Division, reported at 345 N.J.Super. 443, 785 A.2d 476 (2001).
LONG and VERNIERO, JJ., dissenting.
We would reverse the judgment of the Appellate Division substantially for the reasons expressed in the opinion of the Tax Court. Reck v. Director, Div. of Taxation, 18 N.J.Tax 598 (Tax 2000).
For affirming — Chief Justice PORITZ and Justices COLEMAN, LaVECCHIA, ZAZZALI and ALBIN — 5.
For reversing — Justices LONG and YERNIERO — 2.